Citation Nr: 0303055	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans
	Rights Organization, Inc.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in which entitlement to service connection 
for PTSD and entitlement to nonservice-connected pension were 
denied.  The veteran filed notice of disagreement only with 
the issue of entitlement to service connection for PTSD.  The 
RO issued a statement of the case (SOC) in January 1999.  The 
veteran subsequently perfected his appeal.  Jurisdiction of 
the veteran's file has subsequently been transferred to the 
RO in Oakland, California.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Subsequent to the enactment of the VCAA "Fast Letters" 
which contained general guidance on claims processing under 
the VCAA, including notifying the claimant, were sent to all 
ROs.  However, there is no indication that the RO, in this 
instance, ever provided the veteran with notice of the VCAA.  
The RO issued a supplemental SOC (SSOC) in November 2001, 
approximately one year after the enactment of the VCAA and 
there is no mention of VCAA contained therein.  Moreover, the 
appeal was not certified to the Board until June 2002, more 
than 1-1/2 years after enactment of the VCAA, during which 
time no effort was made to inform the veteran of the notice 
and assistance requirements of the VCAA.

Regulations have recently been promulgated that gives the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction 
(AOJ)/RO.  67 Fed. Reg. 3,009 (January 23, 2002) (now 
codified as amended at 38 C.F.R. § 19.9).  However, the 
decision to remand a case to the AOJ or to direct it to the 
Board's Case Development Unit to undertake development is 
discretionary under 38 C.F.R. § 19.9(a).  The decision is 
ultimately up to the Member of the Board to whom the case is 
assigned.  See Chairman's Memorandum 01-02-01 (2002).

In this instance, the Board finds that the veteran's pending 
appeal remained at the RO for approximately one and one-half 
year after the enactment of the VCAA, which is more that a 
sufficient amount of time to have sent the required notice to 
the veteran.  Since the RO blatantly disregarded the 
directive by failing to send notice to the veteran, this case 
is remanded for the following.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should provide notice to the 
veteran as required under the VCAA .

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his claimed 
PTSD.  He should be advised that he 
should submit the treatment records from 
Dr. Krane as the VA requested records 
from Dr. Krane in August 1998 and July 
1999 without receiving any such records. 

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

4.  The veteran is in receipt of SSI 
benefits from the Social Security 
Administration.  The RO should request 
the determination of the award of SSI 
benefits and the records on which such 
determination was based.

5.  The RO should take such development 
or review action as it deems proper 
regarding the issue of entitlement to 
service connection for PTSD based on 
personal assault.  Specifically, the RO 
should address the special evidentiary 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14(d) (March 8, 2002), and 
38 C.F.R. § 3.304(f)(3) (as amended 
effective March 7, 2002)

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (now codified at 38 C.F.R. 
§ 3.159).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




